Citation Nr: 0705086	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In November 2004, the veteran testified at a personal hearing 
before a decision review officer.  A transcript of that 
hearing has been associated with the claims file.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The record lacks evidence that the veteran developed tinnitus 
during service or that he now has tinnitus clinically 
established.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in November 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  The veteran was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the statement of the case, which 
addresses VA's duty to notify claimants of necessary 
information or evidence. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
all five elements listed above; however, the Board finds no 
prejudice to the veteran.  The veteran's status is not in 
dispute.  The veteran had actual knowledge of the need to 
show a current disability and a service connection from a 
past service-connected disability rating, and demonstrated 
this knowledge through his statements in his 2003 claim in 
which he contends that his hearing loss is directly related 
to his service in the Navy.  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA treatment records.  The veteran also submitted 
records of an additional private examination conducted after 
the last supplemental statement of the case.  The veteran 
waived jurisdiction for the Agency of Original Jurisdiction, 
and the Board has taken this evidence into consideration.  
See 38 C.F.R. § 20.1304(c) (2006).  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  A VA examination was 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service Connection

The veteran asserts that he developed tinnitus from noise 
exposure during service. During his decision review officer 
hearing, the veteran testified that as a damage controlman in 
the Navy he was exposed to numerous sources of noise 
including noise from: jets taking off and their catapults, 
sirens, machine guns, and various sounds in the fire room.  
The veteran testified that he had ringing of the ears 
throughout his service, that he still has it, and that it has 
gotten progressively worse.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  
The veteran has had numerous examinations and none of them 
have concluded that he has tinnitus.  This includes the VA 
examination dated December 2003, the two private examinations 
performed in November 1999 and December 1999, and the private 
examination performed in March 2005.  Indeed, according to 
the VA examination report dated December 2003, the veteran 
specifically denies tinnitus.

The veteran's claim for service connection for tinnitus fails 
because there is no competent evidence of record of a 
diagnosis of tinnitus, and without a current disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Although the veteran is competent to state that he 
had and has ringing in the ears, he is not competent to enter 
a diagnosis of tinnitus, as that requires a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran asserts that his bilateral hearing loss is 
related to service.  The service medical records show that 
the veteran was examined in 1954 after complaining of partial 
hearing loss in his left ear and inflammation and pain in 
both ears.  The veteran has also submitted evidence of post 
service bilateral hearing loss.  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson, 12 Vet. 
App. at 253.

As the veteran's representative from the Disabled American 
Veterans correctly points out, where the first two 
requirements are satisfied (evidence of current disability 
and evidence of in-service disease or injury), but there is 
not of record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), the VA errs in not obtaining a medical nexus 
opinion.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  In this case there was a VA examination, but no 
medical nexus opinion.  The Board finds that an examination, 
to include a medical nexus opinion, is necessary in this 
case.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his bilateral hearing loss.  
The examiner(s) is/are asked to review 
the veteran's claims file, particularly 
the service medical records, and to 
provide an opinion to the following 
question:  Is it as likely as not (i.e., 
is there at least a 50 percent 
probability) that the current bilateral 
hearing loss is related to the veteran's 
service?  A complete rationale for any 
opinion should be included in the report, 
to include the use of medical principles 
and evidence in the claims file.

2.  Readjudicate the claim for 
entitlement to service connection for 
bilateral hearing loss.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


